PERMANENT PORTFOLIO FAMILY OF FUNDS RULE 17g-1(g) FILING EXHIBIT A COPY OF EXECUTED FIDELITY BOND PERMANENT PORTFOLIO FAMILY OF FUNDS RULE 17g-1(g) FILING EXHIBIT B CERTIFIED COPY OF RESOLUTIONS OF THE BOARD OF TRUSTEES CERTIFIED COPY OF RESOLUTIONS OF THE BOARD OF TRUSTEES The undersigned, in his capacity as Secretary of Permanent Portfolio Family of Funds (“Trust”), hereby certifies that the following resolutions, in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (“1940 Act”), were duly adopted at a duly called and constituted meeting of the Trust’s Board of Trustees held on March 16, 2017, and that such resolutions are in full force and effect on the date hereof and have not been altered, amended or repealed: RESOLVED, that the Trust’s fidelity bond with Travelers Casualty and Surety Company of America, a blanket bond against larceny and embezzlement in the sum of $2,500,000 covering every Officer and employee of the Trust who may have access to the securities or funds of the Trust, substantially in the form of the current bond included within the Trustees’ Exhibit Package, be, and hereby is, approved as to form and amount, after giving consideration to all factors deemed relevant by this Board, including the majority of those Trustees who are not “interested persons” of the Trust as defined in the 1940 Act, including among other things, the value of the aggregate assets of the Trust to which any covered person may have access, the arrangements for custody and safekeeping of such assets and the nature of the securities in the Trust’s Portfolios; RESOLVED FURTHER, that the President of the Trust be, and hereby is, designated as the Officer who is to make or cause to be made such filings and give such notices on behalf of the Trust as may be required by Rule 17g-1 under the 1940 Act with respect to such bond or any renewal or amendment thereof; RESOLVED FURTHER, that the Secretary of the Trust be, and hereby is, authorized and directed to certify a copy of these resolutions for the purpose of causing the same, together with a copy of the bond and a statement as to the period for which premiums have been paid, to be timely filed with the SEC as necessary or appropriate; and RESOLVED FURTHER, that the Officers of the Trust be, and each of them hereby is, authorized and directed, in the name and on behalf of the Trust, to execute such other documents as may be required to be delivered under the terms of the bond or Rule 17g-1, and to take such other actions and to do such other things as they may deem necessary or advisable to effectuate the purposes of the foregoing resolutions. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the31st day of May, 2017. /s/MichaelJ.Cuggino By: MichaelJ.Cuggino Secretary
